September     27,   1977




Honorable Dorman H. Winfrey               Opinion No. H-1061
Director & Librarian
Texas State Library                       Re: Whether the State
Box 12927, Capitol Station                Library may authorize
Austin, Texas  78711                      receipt of fewer than 150
                                          copies of a state publi-
                                          cation.

Dear Mr. Winfrey:

     you have requested our opinion concerning whether the
State Library may authorize the printing of fewer than 150
copies of state publications.

     Article   5442a, V.T.C.S., provides:

            On the requisition of the State Librarian
          therefor, the Board of Control shall cause
          to be printed and furnished to the State
          Library for distribution and exchange the
          following publications, or such additional
          number as said librarian shall request:
          150 copies of all annual, biennial and
          special reports of state departments,
          boards and institutions, findings of all
          investigations, bulletins, circulal.s, laws
          issued as separates, and legislative
          manuals, and 150 copies of all other publi-
          cations, except routine business forms and
          court reports. No accounts for such printing
          shall be approved and no warrants shall be
          issued therefor, until the Board of Control
          is furnished by the contract printer with
          the receipt of the Librarian for such
          publications.

     The statute expressly requires 150 copies "or such
additional number as said librarian shall request."   (Emphasis
added).urthermore,    article 5442a, section 3 provides:




                                  P. 4356
Honorable Dormsn H. Winfrey        - Page 2 (X-1061)



              Each state agency shall furnish the
            Texas State Library or the legislative
            reference library with state documents
            in the quantity specified in Article
            5442, Revised Civil Statues of Texas,
            1925, as amended.

Since the "quantity specified in article 5442" is 150 or more,
in our opinion, the clear words of the Legislature require the
printing of a minimum of 150 copies for the State Library,
where the State Librarian requisitions a document from the Board
of Control.  Of course whether a document is to be requisitioned
is a matter within the discretion of the State Librarian as
limited by law. -See V.T.C.S. art. 5441.

                         SUMMARY

            The State Library may not authorize the
            printing and furnishing of fewer than 150
            copies of state publications other than
            routine business forms and court reports;
            where the State Librarian has requisitioned
            a document, at least 150 copies must be
            furnished.

                               /vlery truly yours,



                                        L. HILL
                                   Attorney General of Texas

APPROVED:
                   /


DAVID M, KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                                   p. 4357